Title: From George Washington to Brigadier General William Woodford, 13 October 1777
From: Washington, George
To: Woodford, William



Dear Sir
Head Quarters [Pa.] 13th October 1777

We are in the greatest want of Cartouch Boxes not only for the Militia but many of the Continental Troops. I therefore desire that you will immediately have all those collected that belong to the sick and send

down immediately and if there are any more in any of the Stores in the Town, or that have been sent up for repair let them be sent down likewise. If there are any shot pouches or Powder Horns they will be very useful for the Militia, and may be sent. Let an account be kept from the Cartouches [that] are taken, that the soldiers may not be bl⟨amed⟩ for losing them when they come from the Hospital. I am Dear Sir Yr most obt Servt

Go: Washington


Capt. Wilder is sent to bring down all the soldiers that can be spared and he will also see the Cartouch Boxes safe.

